Citation Nr: 9927634	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of 
sinusotomy with frontal sinus removal.

2. Entitlement to an evaluation in excess of 30 percent for 
service-connected brain syndrome, currently diagnosed as 
dementia due to head trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1944 to July 
1946, from February 1952 to September 1956, and from December 
1957 to October 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for sinus 
removal and granted an increased evaluation of 30 percent for 
service-connected brain syndrome, effective from December 1, 
1995.  

The Board notes that the veteran has also filed a timely 
notice of disagreement to the RO's October 1997 rating 
decision denying service connection for left ear hearing loss 
and a right shoulder disability.  By rating decision in 
August 1998, the RO granted service connection for left ear 
hearing loss with an evaluation of 10 percent for bilateral 
hearing loss, effective from March 4, 1996.  

The August 1998 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for left ear hearing loss.  As the veteran 
did not express disagreement with the "down-stream" issue 
of the percentage evaluation assigned, such matter is not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. 
Cir. 1997); see also Holland v. Gober, 10 Vet. App. 433, 435 
(1997) (per curiam).

A statement of the case was issued with regard to the issue 
of service connection for a right shoulder condition in 
December 1998.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1998).  A substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
addressed in the statement of the case, or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (1998).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).  
The record contains no substantive appeal on the issue of 
service connection for a right shoulder condition.  
Therefore, that issue is not before the Board.

The Board further notes that in a VA Form 9, received in 
January 1999, the veteran requested a total disability 
evaluation based on individual unemployability.  The veteran 
was previously denied individual unemployability by rating 
decision in October 1996 and did not timely appeal that 
decision.  However, the Board notes that, since that rating 
decision, medical opinions reporting the veteran's 
unemployability have been submitted.  The Board recognizes 
the January 1999 VA Form 9 as a request to reopen the claim 
for individual unemployability, and the claim is referred to 
the RO for further development and adjudication as necessary.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's residuals of sinusotomy with removal of 
frontal sinuses were incurred during his active military 
service.  

3. The veteran's brain syndrome, currently diagnosed as 
dementia due to head trauma, is manifested by 
circumstantial speech, difficulty in understanding 
commands, impairment of recent memory, irritability, and 
minimum social relationships.  



CONCLUSIONS OF LAW

1. The veteran's residuals of sinusotomy with removal of 
frontal sinuses were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 1991); 
38 C.F.R. § 3.303 (1998).

2. The criteria for a 50 percent evaluation for service-
connected brain syndrome, currently diagnosed as dementia 
due to head trauma, have been met; the criteria for an 
evaluation in excess of 50 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A service examination in June 1965 noted a diagnosis of 
moderate chronic brain syndrome with moderate to marked 
impairment for civilian social and industrial adaptability.  
In the narrative summary, accompanying this examination, the 
examination noted that the veteran was involved in an 
automobile accident in Germany in September 1963, which 
resulted in fracture of the left scapula, fracture of the 
left temporal ophthalmic region and left mandible.  During 
hospitalization the veteran was treated for a complication of 
left frontal brain abscess, which was excised and a 
sinusotomy with removal of the frontal sinuses was completed.  

By rating decision in October 1967, the RO granted service 
connection for anosmia with a 10 percent evaluation, chronic 
brain syndrome with a 10 percent evaluation, right ear 
deafness with a 10 percent evaluation, and fractures of the 
left radius, ulna, scapula, mandible, and left medial and 
superior orbital rim with a non compensable evaluation.  By 
rating decision in January 1968, the RO granted an additional 
30 percent evaluation for loss of part of the skull.  

At a VA psychiatric evaluation in December 1995 the veteran 
reported difficulty with recent memory and lack of balance.  
He stated that he had temporary diplopia when angry.  On 
mental status examination the examiner noted euthymic mood, 
appropriate affect, fluent speech, good insight and judgment, 
with no tremors.  In an addendum a diagnosis of amnestic 
disorder not otherwise specified secondary to traumatic brain 
injury was provided.  

A VA psychiatric examination was conducted in July 1996, and 
the examiner noted review of the veteran's claims file.  The 
veteran reported difficulties with memory and following 
directions.  He stated that he became nervous in noisy 
environments.  On mental status examination, the veteran's 
affect was normal with euthymic mood.  The veteran's speech 
was normal with content generally relevant and goal directed, 
with a mild excess of circumstantial comment.  The examiner 
noted no evidence of hallucinations or delusions.  A 
diagnosis of dementia due to head trauma was reported and the 
examiner noted that this was merely a change in terminology 
from the "brain syndrome," for which the veteran was 
service connected.  

A VA brain examination was also conducted in July 1996.  The 
veteran reported problems with recent memory and a history of 
being short tempered.  The examiner provided impressions of 
history of head injury with skull defect and mild dementia 
secondary to head injury.  The examiner stated that the 
veteran had some problems with recent memory, orientation, 
attention, and calculation.  The veteran lived alone and was 
able to perform activities of daily living.  The examiner 
further stated that the veteran had a history of associated 
personality change with irritability and history of being 
more easily upset.  

A neuropsychological evaluation was conducted in July 1996 
and the examiner noted review of the veteran's claims file as 
well as testing results.  The examiner noted that the 
veteran's affect was inappropriate at times, but generally 
within normal limits.  The veteran's mood was generally 
agitated when discussing his history.  His speech was normal, 
but extremely circumstantial, and the veteran's thinking had 
a delusional and grandiose quality.  The examiner noted that 
the veteran showed moderate to severe memory impairment and 
difficulty with abstract reasoning.  Results of 
neuropsychological testing were consistent with severe closed 
head injury.  The examiner stated that the veteran had been 
unable to maintain any level of employment since the service 
accident and was considered unemployable.  

A VA examination for mental disorders was conducted in 
October 1998 and the examiner noted review of the veteran's 
medical records.  The veteran reported that he had not worked 
since 1965, because no one would hire him.  He stated that he 
was getting along reasonably well socially, but had a 
somewhat limited social life due to limited income and age.  
The examiner reported that the veteran's thought content was 
organized, coherent, logical, and goal-directed and his mood 
euthymic, with no evidence of delusions or hallucinations.  
Some evidence of memory loss for very fine detail was noted.  
The examiner provided a diagnosis of dementia due to head 
trauma and a global assessment of functioning (GAF) rating of 
55.  

In his VA Form 9, substantive appeal, received in January 
1997, the veteran stated that his sinus removal should be 
considered separate from his loss of part of the skull as it 
had resulted in complete loss of smell.  The veteran further 
stated that he had marked or severe social and industrial 
impairment and requested a higher evaluation for his service-
connected brain syndrome.  

In a statement, submitted on a VA Form 9 in January 1999, the 
veteran stated that he suffered from insomnia, constant mood 
swings, and unprovoked rage, which prevented him from staying 
around people for extended periods of time.  He reported that 
he forgot names, addresses and events constantly.  


II. Analysis

Service Connection for Sinus Removal

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran underwent a sinusotomy with 
removal of the frontal sinuses following an inservice 
automobile accident in September 1963.  The VA examiner in 
July 1996 noted a history of skull defect.  The veteran is 
service-connected for anosmia as a result of the currently 
claimed sinus removal.  Based on the service medical records, 
the veteran's statements, and physician opinions, the Board 
finds that the veteran's claim for service connection for 
frontal sinus removal is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran has not identified any medical 
treatment for residuals of his sinus removal, which are not 
already of record.  It appears that all possible development 
has been completed, and the VA has satisfied its duty to 
assist the veteran under these circumstances.  38 U.S.C.A. § 
5107(a).

The Board notes that the RO denied service connection for 
sinus removal on the basis that all residuals of such were 
being compensated under grants for service connection for 
loss of part of the skull and anosmia.  The Board disagrees.  
There is no medical evidence of record, which states that the 
residuals from the veteran's sinusotomy were limited to 
removal of part of the skull and anosmia.  The veteran 
underwent a sinusotomy during service and the loss of his 
frontal sinuses continues to be noted on medical evaluations.  
The Board finds that the evidence does not preponderate 
against a finding of a service-connected disability due to 
sinus removal, separate from the service-connected 
disabilities of removal of part of the skull and anosmia.  


Increased Evaluation for Brain Syndrome

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the December 1998 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule, dementia associated with brain trauma 
is evaluated as follows:
? 30 percent for definite impairment of social and 
industrial adaptability; 
? 50 percent for considerable impairment of social and 
industrial adaptability;
? 70 percent for severe impairment of social and industrial 
adaptability; and
? 100 percent for impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9304 
(1996).  

The current Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9304 (effective November 7, 1996).

The Board finds that the veteran's symptomatology most 
closely approximates an evaluation of 50 percent under the 
current Schedule.  At the neuropsychological evaluation in 
July 1996, the examiner noted that the veteran's speech was 
extremely circumstantial.  The VA examiner in July 1996 also 
noted mild excess of circumstantial comment in the veteran's 
speech.  The veteran reported difficulty following directions 
due to inability to remember.  Some evidence of memory 
loss was noted of VA examination in October 1998, and 
moderate to severe memory impairment was noted on 
neuropsychological evaluation in July 1996.  The veteran 
further reported mood swings and unprovoked rage and some 
difficulty with relationships with other people.  Although 
the veteran has demonstrated impaired impulse control, one of 
the criteria for a 70 percent evaluation under the current 
Schedule, the record contains no evidence of suicidal 
ideation, obsessional ritual, illogical, obscure or 
irrelevant speech, near-continuos panic or depression, 
spatial disorientation or neglect of personal appearance, 
which are illustrative of symptomatology for a 70 percent 
evaluation.  The Board finds that the evidence preponderates 
against an evaluation in excess of 50 percent under the 
current Schedule.

Similarly, the Board finds that the evidence preponderates 
against an evaluation in excess of 50 percent under the old 
Schedule.  None of the VA examiners characterized the 
veteran's condition as severe.  The GAF rating provided at 
the October 1998 examination indicates moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning under the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  The veteran's symptomatology 
most closely approximates "considerable impairment" and 
warrants a 50 percent evaluation under the old Schedule.  

ORDER

Entitlement to service connection for sinus removal is 
granted.

Entitlement to an evaluation of 50 percent for service-
connected brain syndrome, currently diagnosed as dementia due 
to head trauma, is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  


